Citation Nr: 1521417	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  02-01 111A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an extraschedular evaluation for service-connected thrombophlebitis of the left leg pursuant to 38 C.F.R. § 3.321(b)(1) prior to November 1, 2011.

2.  Entitlement to an effective date earlier than November 1, 2011, for basic eligibility to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had periods of National Guard service between April 1969 and May 1973.

A claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) came to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That claim came before the Board in March 2006, and the Board denied entitlement to a TDIU.  The decision was appealed and the United States Court of Appeals for Veterans Claims (Court) issued a January 2009 decision in which it expressly affirmed the Board decision regarding the TDIU issue.  However, the Court held that the Board had made an implicit decision denying referral for extraschedular consideration under 38 C.F.R. § 3.321.  The Court set aside the Board's implicit decision denying referral for extraschedular consideration and remanded the issue for further adjudication.  In February 2010, the Board remanded the issue of entitlement to an extraschedular evaluation for service-connected thrombophlebitis of the left leg pursuant to 38 C.F.R. § 3.321(b)(1) to the RO for the purpose of accomplishing appropriate initial adjudication of the matter at the agency of original jurisdiction (AOJ).

As the Board explained in its previous May 2014 remand, the award of the 100 percent schedular rating rendered moot the issue of entitlement to an extraschedular rating for service-connected thrombophlebitis of the left leg from November 1, 2011, onward.

The issue of entitlement to an effective date earlier than November 1, 2011, for basic eligibility to Dependents' Educational Assistance, came before the Board from the December 2011 RO rating decision.  

The Board notes that the May 2014 remand also explained that the private attorney representative listed on the first page of this decision remained the Veteran's representative with regard to the issues on appeal.  Indeed, in November 2014, the Veteran received a motion to revoke representation by his previous Veterans Service Organization with regard to the appellate issues, referencing the VA Form 21-22a contained within the claims folder in favor of the Veteran's private attorney.  Accordingly, no additional clarification of representation is necessary.


FINDING OF FACT

On April 20, 2015, the Board was notified by the VA Regional Office in White River Junction, Vermont, that the appellant died in April 2015.  See Veterans Benefits Management System (VBMS) Notes created April 20, 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


